Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to pure mathematical manipulation.
Regarding claim 1 
There is no practical utility to the data after mathematical manipulation.  How is the final data presented to an end-user—a GUI, a database, or a diagnostic image? 
Regarding claim 15 
There is no practical utility to the data after mathematical manipulation.  How is the final data presented to an end-user—a GUI, a database, or a diagnostic image? 
Regarding claim 13
Claim 13 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims recite a computer-readable 

medium but are not limited to non-transitory embodiments thereof.  See Subject Matter Eligibility of Computer Readable Media; Jan. 26, 2010; 1351 Off. Gaz. 201.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0146628 A1) in view of Steckner (US 6,255,820 B1).    
Regarding claim 1            
Song discloses                     
A method for recording diffusion-weighted measurement data using a magnetic resonance (MR) system with diffusion weightings with at least two different b-values ([0013] & [0117]), the method comprising: 
loading diffusion directions and diffusion weightings with the associated b-values to be used for desired recordings ([0084]—[0086] & [0117]);
 determining a sequence of recordings of measurement data to be recorded consecutively, by sorting the diffusion directions and diffusion weightings to be recorded in accordance with their associated b-value, such that a threshold value 

condition is fulfilled ([0094], each coefficient, b-value, is associated with “a diffusion tensor at a particular direction—sorted according to direction. The threshold condition is fulfilled when “coefficients smaller than a threshold are ignored), 
Song does not explicitly teach 
“wherein the threshold value condition includes a b-value of a recording of measurement data being less than a b-value of the immediately preceding recording of measurement data by no more than a predetermined threshold value, and perform the recordings to be recorded based on the determined sequence”.
Steckner, however, teaches 
wherein the threshold value condition includes a b-value of a recording of measurement data being less than a b-value of the immediately preceding 
recording of measurement data by no more than a predetermined threshold value, and perform the recordings to be recorded based on the determined sequence (Detailed description of Preferred Embodiments, ¶ 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “declining b-values” as taught by Steckner in the method of Song.



The justification for this modification would be to improve the SNR by achieving variable bandwidths and variable sampling rates (Detailed description of Preferred Embodiments, ¶ 7, Steckner).
Claim(s) 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0146628 A1) in view of Steckner (US 6,255,820 B1) in view of MachII et al. (US 2013/0015855 A1).     
Regarding claim 2
Song in view of Steckner teach the method as claimed in claim 1, 
Song in view of Steckner do not explicitly teach 
“wherein the threshold value depends on the b-values to be used for the desired recordings”.
MachII, however, teaches 
wherein the threshold value depends on the b-values to be used for the desired recordings ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “threshold value dependent of b-values” as taught by MachII in the method of Song in view of Steckner.
The justification for this modification would be to achieve strain correction in the DWI imaging to minimize blurry images, image artifacts ([0009], MachII).
	
Regarding claim 8
Song in view of Steckner teach the method as claimed in claim 1, 
Song in view of Steckner do not explicitly teach 
“wherein the sorting comprises a division of the  recordings to be recorded into groups each comprising recordings with different b-values”.
MachII, however, teaches 
wherein the sorting comprises a division of the  recordings to be recorded into groups each comprising recordings with different b-values ([0110] & [0062], the b-values are formed into DWI sequences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “groups of different b-values” as taught by MachII in the method of Song in view of Steckner.
The justification for this modification would be to provide DWI where strains in the final images are corrected ([0012], MachII).
Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0146628 A1) in view of Steckner (US 6,255,820 B1) in view of Akilesh et al. (US 2006/0129331 A1).    
	Regarding claim 3
	Song in view of Steckner teach the method as claimed in claim 1, 
	Although strongly implied, Song in view of Steckner do not explicitly teach 


“wherein the sorting comprises testing a first sequence of the recordings to be recorded for fulfillment of the threshold value condition, and in response to the threshold value condition not being fulfilled, the first sequence is changed to form a changed sequence”.
Akilesh, however, teaches 
wherein the sorting comprises testing a first sequence of the recordings to be recorded for fulfillment of the threshold value condition, and in response to the 
threshold value condition not being fulfilled, the first sequence is changed to form a changed sequence ([0010], the DNA sequences—values—are changed using raw input data threshold CT values). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “changed sequences based on thresholds” as taught by Akilesh in the method of Song in view of Steckner.
The justification for this modification would be to recognize changes in the DNA sequence copy numbers that give clues to pathologlical conditions which are being diagnosed ([0009]—[0010], Akilesh).
Regarding claim 4
Song in view of Steckner in view of Akilesh teach the method as claimed in claim 3, 

Akilesh applied to claim 4 further teaches 
further comprising testing a changed sequence for fulfillment of the threshold value condition ([0010], the sequence is changed upon raw data of the “threshold CT values”).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0146628 A1) in view of Steckner (US 6,255,820 B1) in view of  Nomura et al. (US 2018/0279878 A1).      
Regarding claim 9
Song in view of Steckner in view of MachII teach the method as claimed in claim 8, 
Song in view of Steckner in view of MachII do not explicitly teach 
“wherein a number of different b-values to be used for the desired recordings is determined, and each group comprises at least one of the number of determined different b-values”.
Nomura, however, teaches 
wherein a number of different b-values to be used for the desired recordings is determined, and each group comprises at least one of the number of determined different b-values ([0159]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “grouped, different b-

values” as taught by Nomura in the method of Song in view of Steckner in view of MachII.
The justification for this modification would be to estimate perfusion parameter without using contrast agents. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0146628 A1) in view of Steckner (US 6,255,820 B1) in view of  MachII et al. (US 2013/0015855 A1) in view of Tomoda et al. (US 2017/0023657 A1).
Regarding claim 10
Song in view of Steckner in view of MachII teach the method as claimed in claim 8, 
Song in view of Steckner in view of MachII do not explicitly teach 
“wherein within one of the groups, consecutive recordings have b-values decreasing at least to a lowest b-value”.
Tomoda, however, teaches 
wherein within one of the groups, consecutive recordings have b-values decreasing at least to a lowest b-value ([0043]—[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “recordings of lowest 


b-value” as taught by Tomoda in the method of Song in view of Steckner in view of MachII.
The justification for this modification would be to set an SNR baseline before optimziing the scan conditions for the main MRI image ([0045], Tomoda).                 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0146628 A1) in view of Steckner (US 6,255,820 B1) in view of Frank et al. (US 2016/0110911 A1).   
Regarding claim 11
Song in view of Steckner teach the method as claimed in claim 1, 
Song in view of Steckner do not explicitly teach 
“wherein the recordings take place by a simultaneous multi-slice (SMS) technique”.
Frank, however, teaches 
wherein the recordings take place by a simultaneous multi-slice (SMS) technique ([0196]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “SMS technique” as taught by Frank in the method of Song in view of Steckner.



The justification for this modification would be to complete non-invasive measurements of the brain to compare areal connections across cortical and sub-cortical sites ([0006], Frank). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0146628 A1) in view of Steckner (US 6,255,820 B1) in view of Yokosawa et al. (US 2017/0281041 A1).                                        
Regarding claim 12
Song in view of Steckner teach the method as claimed in claim 1, 
Song in view of Steckner do not explicitly teach
“the diffusion directions to be used are assigned to associated b-values randomly in  the sequence, the direction changes are minimized in consecutive 
diffusion directions, or the assigned diffusion directions in consecutive recordings are ideally anti-parallel.” 
Yokosawa, however, teaches 
the diffusion directions to be used are assigned to associated b-values randomly in  the sequence ([0092]), the direction changes are minimized in consecutive diffusion directions ([0087]), or the assigned diffusion directions in consecutive recordings are ideally anti-parallel ([0005]—[0006] & [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “b-values in random 

directions of consecutive recordings that are anti-parallel” as taught by Yokosawa in the method of Song in view of Steckner.
The justification for this modification would be to image certain medical maladies such as cerebral infarction immediately after their onset ([0004], Yokosawa.) 
Claim(s) 13—15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0146628 A1) in view of Steckner (US 6,255,820 B1) in view of Chen et al. (US 2017/0147908 A1).
Regarding claim 13
Song in view of Steckner teach the controller to perform the method of claim 1.
Song in view of Steckner do not explicitly teach 
“a computer program product that is loadable directly into a memory of a controller of a  magnetic resonance system, the computer program product including executable code to actuate the MRI machine.”
Chen, however, teaches 
a computer program product that is loadable directly into a memory of a controller of a  magnetic resonance system, the computer program product including executable code to actuate the MRI machine ([0070]).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “computer program product” as taught by Chen in the method of Song in view of Steckner.
The justification for this modification would be to have different ways of implementing the operation of the MRI machine. 
Regarding claim 14
Song in view of Steckner teach the a processor to perform the method of claim 1. 
Song in view of Steckner do not explicitly teach 
“A non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, will perform the operation of the MR machine.” 
Chen, however, teaches 
A non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, will perform the operation of the MR machine ([0070]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “non-transitory computer readable medium” as taught by Chen in the method of Song in view of Steckner.

The justification for this modification would be to have different ways of implementing the operation of the MRI machine. 
Regarding claim 15
Song discloses 
A magnetic resonance (MR) system for recording diffusion-weighted measurement data using a magnetic resonance (MR) system with diffusion weightings with at least two different b-values ([0013] & [0117]), the MR system comprising: 
a MR scanner ([0003]); and  
a controller ([0140]) configured to: 
access diffusion directions and diffusion weightings with the associated b-values to be used for desired recordings ([0084]—[0086] & [0117]); 
determine a sequence of recordings of measurement data to be recorded consecutively, by sorting the diffusion directions and diffusion weightings to be recorded  in accordance with their associated b-value, such that a threshold value condition is fulfilled ([0094], each coefficient, b-value, is associated with “a diffusion tensor at a particular direction—sorted according to direction. The threshold condition is fulfilled when “coefficients smaller than a threshold are ignored),  
Song does not explicitly teach 

“wherein the threshold value condition includes a b-value of a recording of measurement data being less than a b-value of the immediately preceding recording of measurement data by no more than a predetermined threshold value, and control the MR scanner to perform the recordings to be recorded based on the determined sequence”.
Steckner, however, teaches  
wherein the threshold value condition includes a b-value of a recording of measurement data being less than a b-value of the immediately preceding recording of measurement data by no more than a predetermined threshold value, and control the MR scanner to perform the recordings to be recorded based on the determined sequence (Detailed description of Preferred Embodiments, ¶ 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “declining b-values” as taught by Steckner in the method of Song.
The justification for this modification would be to improve the SNR by achieving variable bandwidths and variable sampling rates (Detailed description of Preferred Embodiments, ¶ 7, Steckner).
Allowable Subject Matter



Claims 5—7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5
“5. The method as claimed in claim 3, 
wherein the change in the first sequence comprises a transposition of consecutive recordings in the first sequence that have not fulfilled the threshold value condition”.
Regarding claim 6
“6. The method as claimed in claim 3, 
wherein the change in the first sequence comprises a displacement of the recording with the smaller b-value of the consecutive recordings in the first sequence that have not fulfilled the threshold value condition”.
Regarding claim 7
“7. The method as claimed in claim 3, 
wherein the change in the first sequence comprises an insertion of a special recording for recording special data between the consecutive recordings in the first sequence that have not fulfilled the threshold value condition”.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852